Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 25-29, 31, 33-36, 39 & 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stridsberg (WO 9616465).

16. Stridsberg teaches:
An electric motor (fig 1), comprising: 
a rotor shaft 103 (annotated figure 1 below)  including a first rotor shaft part 111 and a second rotor shaft part 110; 
a bellows 109 having a first axial end region and a second axial end region (annotated figure 1 below); 
a first bearing 105; and 
a second bearing (annotated fig 1 below); 
wherein the first rotor shaft part is rotatably mounted via the first bearing (annotated fig 1 below); 

wherein the first axial end region of the bellows is connected and/or welded to the first rotor shaft part (annotated fig 1 below); and 
wherein the second axial end region of the bellows is connected and/or welded to the second rotor shaft part (annotated fig 1 below).

    PNG
    media_image1.png
    763
    711
    media_image1.png
    Greyscale

17. Stridsberg teaches:
The electric motor according to claim 16, wherein a region covered by the first rotor shaft part in an axial direction overlaps with a region covered by the second bearing in the axial direction (annotated fig 1 below).

    PNG
    media_image2.png
    763
    711
    media_image2.png
    Greyscale

18. Stridsberg teaches:
The electric motor according to claim 16, wherein the first rotor shaft part is arranged as a single piece, and the second rotor shaft part is arranged as a single piece (all of the pieces to said shafts are integral with said shafts and are therefore single pieces, figs above).

19. Stridsberg teaches:
The electric motor according to claim 17, wherein the axial direction is aligned in parallel with an axis of rotation of the rotor shaft (annotated fig 1 below).




The electric motor according to claim 16, wherein the bellows is arranged axially between the first bearing and the second bearing (annotated fig 1 above).

26. Stridsberg teaches:
The electric motor according to claim 25, wherein the bellows is arranged axially between a step of the first rotor shaft part and the second bearing or the bellows is arranged axially between a step of the second rotor shaft part and the first bearing.

    PNG
    media_image3.png
    763
    711
    media_image3.png
    Greyscale

27. Stridsberg teaches:
The electric motor according to claim 16, wherein the bellows is supported on a step of the first rotor shaft part on a first side and on an end face of the second rotor shaft part on a second side.

    PNG
    media_image4.png
    621
    860
    media_image4.png
    Greyscale

28. Stridsberg teaches:
The electric motor according to claim 16, wherein the bellows is supported on a step of the second rotor shaft part on a first side and on an end face of the first rotor shaft part on a second side.

    PNG
    media_image5.png
    621
    860
    media_image5.png
    Greyscale

29. Stridsberg teaches:
The electric motor according to claim 16, wherein (a) the bellows touches the first rotor shaft part at a contact surface having a single axial position and extends in a circumferential direction and in a radial direction and/or (b) the bellows touches the 

    PNG
    media_image6.png
    623
    867
    media_image6.png
    Greyscale

31. Stridsberg teaches:
 The electric motor according to claim 16, wherein the bellows is arranged as a ring part, and a ring opening has an inner diameter that is greater than an outer diameter of the first rotor shaft part (as indicated by the folds in the bellow, figs above) in an axial region covered by the bellows.

    PNG
    media_image7.png
    621
    860
    media_image7.png
    Greyscale


 The electric motor according to claim 16, wherein the first shaft part and/or the second rotor shaft part extends through the bellows and/or through a ring opening of the bellows (fig above).

34. Stridsberg teaches:
 The electric motor according to claim 29, wherein the contact surface on the second rotor shaft part includes an end face of the second rotor shaft part and/or the contact surface on the first rotor shaft part includes an end face of the first rotor shaft part (fig below).

    PNG
    media_image8.png
    623
    867
    media_image8.png
    Greyscale

35. Stridsberg teaches:
 The electric motor according to claim 29, wherein the contact surface (contact surface is being interpreted as the surface which the bellows contacts) on the first rotor shaft part is arranged on a step of the first rotor shaft part (figs above).


 The electric motor according to claim 16, wherein an active part 101 is accommodated by the first rotor shaft part 111, and the bellows 109 is (a) arranged either axially between the active part disposed on the first rotor shaft part (fig 1 above) and the second bearing (see annotated fig of rejection of claim 26) and/or the second rotor shaft part 110 or (b) arranged axially between the active part disposed on the second rotor shaft part and the first bearing and/or the first rotor shaft part, the active part including a short-circuit cage (for teaching that the active part can be an induction motor [squirrel cage motors are encompassed by the induction motor class and the examiner is interpreting that a squirrel cage motor/short-circuit cage is being taught by Stridsberg], see excerpt below, pg 11 4th para) connected in a thermally conductive manner to the first rotor shaft part (by way of the shaft 103) and/or a permanent magnet system, a heat transfer resistance between the short-circuit cage and the first rotor shaft part being smaller in absolute amount (since the short-circuit cage is physically on the shaft and 1st rotor shaft part, the thermal conductivity between the two will be greater than the thermal conductivy between the 1st rotor shaft part and the housing) than a heat transfer resistance between the first rotor shaft part and a direction of the environment and/or a housing of the motor.

    PNG
    media_image9.png
    202
    825
    media_image9.png
    Greyscale



 The electric motor according to claim 16, wherein the housing part is arranged as a stator housing (figs above).

40. Stridsberg teaches:
The electric motor according to claim 16, wherein the bellows is made from sheet metal (page 8 last para, excerpt below).

    PNG
    media_image10.png
    204
    728
    media_image10.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stridsberg in view of Taneya et al. (US 10151416).



Taneya et al. teach that the first rotor shaft part/fluid tube 12 projects and/or is inserted into a recess 34 of the second rotor shaft part/nut 22 to make a detachable joint.  Since there is some type of joint/connection between the two shafts inside of the bellows in Stridsberg (or the motor would not be able to drive the 2nd shaft), the routineer would have readily looked to Taneya et al. for its detachability.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg so that the first rotor shaft part projects and/or is inserted into a recess of the second rotor shaft part, as taught by Taneya et al., for its detachability.

21. Stridsberg has been discussed above, re claim 16; but does not teach that a ring part is arranged between the first rotor shaft part and the second rotor shaft part.

Taneya et al. teach that a ring part 40/38/36 is arranged between the first rotor shaft part and the second rotor shaft part to make a sealed joint.  Since there is some type of joint/connection between the two shafts inside of the bellows in Stridsberg (or the motor would not be able to drive the 2nd shaft), the routineer would have readily looked to Taneya et al. for sealability.

    PNG
    media_image11.png
    725
    642
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg so that a ring part is arranged between the first rotor shaft part and the second rotor shaft part, as taught by Taneya et al., so as to provide a sealed joint.

22. Stridsberg has been discussed above, re claim 21; but does not teach that the first rotor shaft part and/or the second rotor shaft part includes an annular groove circumferential in a circumferential direction in relation to an axis of rotation of the rotor shaft part, the ring part being at least partially accommodated in and/or projecting into the groove.

Taneya et al. teach that the first rotor shaft part and/or the second rotor shaft part includes an annular groove 30 circumferential in a circumferential direction in relation to 

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg so that the first rotor shaft part and/or the second rotor shaft part includes an annular groove circumferential in a circumferential direction in relation to an axis of rotation of the rotor shaft part, the ring part being at least partially accommodated in and/or projecting into the groove, as taught by Taneya et al., so as to provide a sealed joint.
 
23. Stridsberg has been discussed above, re claim 21; but does not teach that the ring part includes a sealing ring and/or an axial region covered by the ring part is encompassed by an axial region covered by the first bearing and/or by the second bearing.

Taneya et al. teach that the ring part includes a sealing ring 36 and/or an axial region covered by the ring part (fig 1) to make a sealed joint.  Since there is some type of joint/connection between the two shafts inside of the bellows in Stridsberg (or the motor would not be able to drive the 2nd shaft), the routineer would have readily looked 

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg so that the ring part includes a sealing ring and/or an axial region covered by the ring part is encompassed by an axial region covered by the first bearing and/or by the second bearing, as taught by Taneya et al., so as to provide a sealed joint.
 
24. Stridsberg has been discussed above, re claim 23; but does not teach that the sealing ring includes an O-ring and/or is formed of rubber, a plastic material and/or a polymer.

Taneya et al. teach that the sealing ring includes an O-ring and/or is formed of rubber, a plastic material and/or a polymer to make a sealed joint.  Since there is some type of joint/connection between the two shafts inside of the bellows in Stridsberg (or the motor would not be able to drive the 2nd shaft), the routineer would have readily looked to Taneya et al. for its sealability.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg so that the sealing ring includes an O-ring and/or is formed of rubber, a plastic material and/or a polymer, as taught by Taneya et al., so as to provide a sealed joint. 
Claims 30 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stridsberg in view of Takao et al. (JP 2014031825).

30. Stridsberg teaches:
The electric motor according to claim 29, wherein during production of the electric motor, the bellows is disposed in a radially displaceable manner (as indicated by the folds in the bellows, fig below) before the bellows is connected; but does not teach that the bellows is connected to the second rotor shaft part by welding.

    PNG
    media_image8.png
    623
    867
    media_image8.png
    Greyscale


Takao et al. teach that the connection of bellows via welding is to make the bellows withstand pressure (excerpt below).

    PNG
    media_image12.png
    312
    909
    media_image12.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg so that connection of bellows via welding is the mode of connection, as taught by Takao et al. so as to make the bellows withstand pressure.

32. Stridsberg teaches:
The electric motor according to claim 31, wherein the bellows is arranged in a radially displaceable manner during production of the motor before the bellows is 

Takao et al. teach that the connection of bellows via welding is to make the bellows withstand pressure (excerpt below).

    PNG
    media_image12.png
    312
    909
    media_image12.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg so that connection of bellows via welding is the mode of connection, as taught by Takao et al. so as to make the bellows withstand pressure.

Claims 37 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stridsberg in view of Stridsberg figure 3.

37. Stridsberg teaches:
The electric motor according to claim 16, wherein a housing of the electric motor has a housing part connected to a first flange part and a second flange part, the housing 

    PNG
    media_image13.png
    763
    711
    media_image13.png
    Greyscale

Stridsberg figure 3 teaches that the first bearing being accommodated in a first housing part, the second bearing being accommodated in a second housing part to shorten the axial length of the motor (annotated figure 3 below).

    PNG
    media_image14.png
    594
    535
    media_image14.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Stridsberg figure 1 so that the first bearing being accommodated in a first housing part, the second bearing being accommodated in a second housing part, as taught by Stridsberg figure 3, so as to shorten the axial length of the motor.

38. Stridsberg teaches:
 The electric motor according to claim 37, wherein the first bearing includes a rolling bearing and/or a ball bearing, and the second bearing includes a rolling bearing and/or a ball bearing (figs above).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stridsberg in view of Zimmermenn et al. (US 9157507).

42. Stridsberg has been discussed above, re claim 16; but does not teach that a shaft sealing ring is arranged on a side of the second bearing facing away from the first 

Zimmermann et al. teach that a shaft sealing ring 26 is arranged on a side of the second bearing 25 facing away from the first rotor shaft part (neither the 1st or 2nd rotor shaft part is disclosed because the shaft 22 is solid,. However, the orientation of Stridsberg 1st & 2nd rotor shaft parts is preserved, annotated fig 2 below) and/or is accommodated in the first flange part and/or a sealing lip extends on the second rotor shaft part to seal the bearing.

    PNG
    media_image15.png
    656
    737
    media_image15.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing of the invention to modify the invention of Stridsberg so that a shaft sealing ring is arranged on a side of the second bearing facing away from the first rotor shaft part and/or is accommodated in the first flange part and/or a sealing lip .


Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832